Motion Granted; Affirmed as Reformed and Memorandum Opinion filed
November 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00130-CR

                        VICTOR SANTANA, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1312173

               MEMORANDUM                        OPINION
      A jury convicted appellant of aggravated assault. On January 30, 2014, the
trial court sentenced appellant to confinement for forty years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Counsel has complied with
the Anders procedures set out in Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.
Crim. App. 2014). A copy of the appellate record was provided to appellant, and
appellant was advised of the deadline to file any pro se response to counsel’s brief.
As of this date, more than thirty days have passed since the deadline and no pro se
response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      The judgment reflects that appellant was convicted of “aggravated assault-
family member.” The State abandoned the language in the indictment alleging that
the aggravated assault was against a family member. The jury was not asked to
find in the charge, and did not find, that the complainant was a member of
appellant’s family. Accordingly, we reform the trial court’s judgment to delete
“family member” from the offense so that the judgment reflects appellant was
convicted of aggravated assault. See French v. State, 830 S.W.2d 607, 609 (Tex.
Crim. App. 1992) (stating appellate court has authority to reform a judgment to
“speak the truth”). In an appeal in which counsel has filed an Anders brief, we are
not required to abate the appeal for appointment of new counsel if the judgment

                                         2
may be reformed. See Ferguson v. State, 435 S.W.3d 291, 295 (Tex. App.—Waco
2014, no pet.) (reforming judgment in Anders appeal to correct age of child
victim); Bray v. State, 179 S.W.3d 725, 730 (Tex. App.—Fort Worth 2005, no
pet.) (reforming judgment in Anders appeal to delete improper condition of
parole); see also Getts v. State, 155 S.W.3d 153, 155 (Tex. Crim. App. 2005)
(affirming court of appeals’ judgment, which reformed the judgment of conviction
in Anders appeal).

      Accordingly, we affirm the judgment of the trial court as reformed.

                                 PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3